
	
		I
		111th CONGRESS
		1st Session
		H. R. 4088
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2009
			Mr. Carter (for
			 himself, Mr. Petri,
			 Mr. Connolly of Virginia,
			 Mr. Ruppersberger,
			 Mr. Hunter,
			 Mr. Roe of Tennessee,
			 Ms. McCollum,
			 Mr. Ryan of Wisconsin,
			 Mr. Cole, Ms. Baldwin, Mr.
			 Kind, Mr. Doyle,
			 Mrs. Biggert,
			 Ms. Fallin,
			 Mr. Donnelly of Indiana,
			 Mr. Holden,
			 Mr. Ellison,
			 Mr. Conaway,
			 Ms. Ros-Lehtinen,
			 Mr. Olson,
			 Mrs. Lummis,
			 Mr. Pierluisi,
			 Mrs. Blackburn,
			 Ms. Chu, Mr. Edwards of Texas,
			 Mr. McCaul,
			 Ms. Norton,
			 Ms. Granger,
			 Mr. Thornberry,
			 Mrs. McMorris Rodgers,
			 Mr. Neugebauer,
			 Mr. Franks of Arizona,
			 Mr. Brady of Texas,
			 Mr. Smith of Texas,
			 Mr. Davis of Tennessee,
			 Mr. King of New York,
			 Mr. Westmoreland,
			 Mr. Wamp, Mr. Broun of Georgia,
			 Mr. Al Green of Texas,
			 Mr. Cantor,
			 Mr. Price of Georgia,
			 Mr. Lamborn,
			 Mr. Hensarling,
			 Mr. Gohmert,
			 Mr. King of Iowa, and
			 Mr. Davis of Kentucky) introduced the
			 following bill; which was referred to the Committee on Armed Services, and in
			 addition to the Committees on Ways and
			 Means, Oversight and
			 Government Reform, and Veterans’ Affairs, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To ensure that the members of the Armed Forces and
		  civilian employees of the Department of Defense who were killed or wounded in
		  the shootings at Fort Hood are treated in the same manner as members who are
		  killed or wounded in combat zones or civilian employees who are killed or
		  wounded in a terrorist attack or while serving with the Armed Forces in a
		  contingency operation.
	
	
		1.Short titleThis Act may be cited as the
			 Fort Hood Families Benefits Protection
			 Act.
		2.Treatment of
			 members of the Armed Forces and civilian employees of the Department of Defense
			 who were killed or wounded in the shootings at Fort Hood
			(a)TreatmentFor purposes of the laws specified in
			 subsection (b), a member of the Armed Forces or civilian employee of the
			 Department of Defense who was killed or wounded by gunfire in the shootings
			 that occurred at Fort Hood, Texas, on November 5, 2009, shall be deemed—
				(1)in the case of a member, to have been
			 killed or wounded in a combat zone as the result of an act of an enemy of the
			 United States; and
				(2)in the case of a civilian employee of the
			 Department of Defense, to have been killed or wounded while serving with the
			 Armed Forces in a contingency operation or to have been killed or wounded in a
			 terrorist attack.
				(b)Covered
			 lawsSubsection (a) shall apply with respect to the following
			 laws (and related regulations and policies):
				(1)Executive Order
			 11016 (relating to the award of the Purple Heart to members of the Armed
			 Forces).
				(2)The Secretary of Defense Medal for the
			 Defense of Freedom (for civilian employees of the Department of Defense who are
			 killed or wounded in the line of duty).
				(3)Section 8102a of title 5, United States
			 Code (relating to a death gratuity for deaths incurred in connection with an
			 employee’s service with the Armed Forces in a contingency operation).
				(4)Section 1413a of
			 title 10, United States Code (relating to combat-related special compensation
			 for retired members).
				(5)Section 1482a of title 10, United States
			 Code (relating to payment of expenses incident to the death of a civilian
			 employee while serving with the Armed Forces in a contingency
			 operation).
				(6)Sections 303a(e) and 373(b)(2) of title 37,
			 United States Code (relating to repayment of unearned portion of bonuses and
			 other benefits when a uniformed services dies or is retired or separated with a
			 combat-related disability).
				(7)Section 310 of title 37, United States Code
			 (relating to special pay for members for duty subject to hostile fire or
			 imminent danger).
				(8)Section 328 of title 37, United States Code
			 (relating to combat-related injury rehabilitation pay for members).
				(9)Section 372 of title 37, United States Code
			 (relating to continuation of special pays and allowances for members during
			 hospitalization and rehabilitation resulting from wounds incurred while on duty
			 in a combat zone).
				(10)Section 402(h) of title 37, United States
			 Code (relating to no payment for meals received at military treatment
			 facilities by members recovering from an injury incurred in a combat
			 zone).
				(11)Section 411h of title 37, United States
			 Code (relating to transportation of family members incident to illness or
			 injury of members).
				(12)Section 1007(c)(4) of title 37, United
			 States Code (relating to deductions from pay of members).
				(13)Section 112 of
			 the Internal Revenue Code of 1986 (relating to tax treatment of combat zone
			 compensation of members).
				(14)Section 134(b)(6) of the Internal Revenue
			 Code of 1986 (relating to tax treatment of certain State payments received by
			 members in a combat zone).
				(15)Section 692 of the Internal Revenue Code of
			 1986 (relating to income taxes of members who die in a combat zone or from
			 injuries sustained therein and victims of terrorist attacks).
				(16)Section 2201 of
			 the Internal Revenue Code of 1986 (relating to selection of rate schedule to
			 estate of members who die in a combat zone or from injuries sustained therein
			 and victims of terrorist attacks).
				(17)Section 7508 of
			 the Internal Revenue Code of 1986 (relating to postponement of time for
			 performing certain actions under internal revenue laws for members serving in a
			 combat zone or recovering from injuries sustained therein).
				(18)Any other provision of law that treats the
			 death or injury of a member of the Armed Forces in a combat zone as the result
			 of an act of an enemy of the United States or the death or injury of a civilian
			 employee in a terrorist attack or while serving with the Armed Forces in a
			 contingency operation differently from the death or injury of members and
			 civilian employees under other circumstances.
				(c)Maximum coverage
			 under servicemembers’ group life insuranceIf a member of the Armed Forces who was
			 killed in the shootings that occurred at Fort Hood or dies of wounds sustained
			 in the shootings was insured under subchapter III of chapter 19 of title 38,
			 United States Code, but elected to be insured in an amount less than the amount
			 provided for under section 1967(a)(3)(A)(i) of such title, the amount for which
			 the person is deemed to be insured under such subchapter shall be $400,000
			 notwithstanding such election.
			(d)ExceptionSubsections
			 (a) and (c) shall not apply to a member of the Armed Forces whose wounds or
			 death is the result of the willful misconduct of the member.
			
